Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 2/4/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims and cancellation of claims 19-20, 22-26 and 28.  Claims 18, 21, 27, 29-31 remain pending.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to newly added claim requirements that were not specifically required previously and thus deemed moot. 
Applicant’s argue that the applicant’s argument related to the speed of the vibrations and as such the examiner withdraws the position as it relates to the withdrawal speed.  
Applicant argues that the specification discloses reducing the thickness of the coating from 62-64 to 25.5 to 33 microns.  The examiner disagrees for the reasons set forth herein.  Specifically, while the coating thickness of 62-64 microns and average of 25.5 to 33 microns, the 
Here the applicant’s argue that the initial thickness is the thickness after curing when no vibrations are applied; however, this is not what the claims embody.  The claimed embody an initial wet thickness (prior to curing) of 62-64 and thereafter applying vibrations to reduce the thickness.  There is no disclosure to reduce the thickness after curing and therefore this argument is not supported.
Here, the applicants are attempting to claim the vibrations will result in the claimed thickness reduction; however, the specification only supports a thickness without vibrations and a thickness with the specific vibrations will result in different thicknesses.  There is no disclosure that the claimed “reduction” of thickness will take place because the specification does not disclosure or illustrate the starting thickness prior to vibrations applied.  It appears as though the applicants are attempting to claim a reduction of thickness from a similar product that does not have frequency applied; however, such is not claimed nor disclosed.  

Table 2-3 are tailored to a specific composition and therefore it is unclear if the results as shown are supported by all compositions that have water, binder and CMNFs in any proportion and with specific other components.  See e.g. claim 24 and 29 which require any number of binders and additional components, but tables 2-3 only illustrate a single composition that does not include all the claimed compounds.  Therefore, while evidence may illustrate that using a specific composition results in a specific thickness when using the claimed frequency, the examiner cannot locate support that this thickness would follow regardless of the specific composition utilized. 
Even in the face of the amendments to the claims and applicant’s position is accepted (i.e. support for reduction of thickness using vibrations as claimed), the examiner maintains that the specification fails to support the entire breadth of the claim as drafted.  Specifically, the specification supports the average thickness for this specific bath composition of Tables 2-3 and a similar reduction of thickness, the examiner can not locate support that the entire breadth of the composition will result in the same initial thickness and reduction of thickness.  In other words, the standard reference composition includes very specific materials at very specific amounts and also includes 0.5 wt% Curran THIX 5000.  The claims however require 30-85% 
The applicants are trying to claim a specific result, that is specifically linked to a specific composition in the specification, to all compositions that may fall under the claimed compositions; however, the specific thicknesses and reduction thereof are not illustrated as being obtainable when using the entire breadth of the claims as drafted.  This connection between the specific composition and results of the vibrations does not support the results as flowing from all compositions using any combination of materials and in proportions that are specifically claimed.  The new matter is the thickness and reduction as it relates to all claimed compositions when such is not specifically disclosed as related.
All other applicant’s arguments not specifically addressed above are deemed moot as mere attorney speculation or not commensurate in scope with the broadly drafted claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 21, 27, 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 requires a frequency from 37 to 43 Hz to reduce the coating from 62-64 to 25.5-33 microns.  It appears the applicant is using Table 1-3 as support for this requirement.   It is unclear how much material is applied in each of the examples and therefore this single example does not support the entire breadth of the claims as drafted.  Additionally, the thickness of 25.5 to 33 is what is labeled average thickness and therefore the thickness is not taught as being reduced into the range as claimed.   Here, while the tables illustrate that there are situations that the thickness without vibrations is 62-64 and the thickness with certain vibrations is average of 33 to average of 25.5, there is no evidence that there is a reduction of a thickness from 62-64 microns to the claimed range.

Table 2-3 are tailored to a specific composition and therefore it is unclear if the results as shown are supported by all compositions that have water, binder and CMNFs in the claimed amounts.  See e.g. claim 29 which require any number of binders and additional components, but tables 2-3 only illustrate a single composition that does not include all the claimed compounds.  Therefore, while evidence may illustrate that using a specific composition results in a specific thickness when using the claimed frequency, the examiner cannot locate support that this thickness would follow regardless of the specific composition utilized.   See also discussion above in Response to Arguments.
The dependent claims do not cure the deficiencies of the claims from which they depend and are therefore similarly rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claim 18 requires an organic solvent of less than 16%; however, claim 29 requires a broader range of 1 to 30% of organic solvent and therefore does not further limit the claim (broad range and narrow range for this same component).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718